2 Md. App. 415 (1967)
234 A.2d 783
DANIEL JORDAN
v.
STATE OF MARYLAND.
No. 20, September Term, 1967.
Court of Special Appeals of Maryland.
Decided November 15, 1967.
The cause was submitted to MURPHY, C.J., and ANDERSON, MORTON, ORTH, and THOMPSON, JJ.
Kenneth E. Lee for appellant.
Jon F. Oster, Assistant Attorney General, with whom were Francis B. Burch, Attorney General, and Charles E. Moylan, Jr., State's Attorney for Baltimore City, on the brief, for appellee.
PER CURIAM:
Daniel Jordan was convicted of murder in the second degree in the Criminal Court of Baltimore, before Judge James A. Perrott sitting without a jury. Jordan, now, complains that he was deprived of due process of law under the Fourteenth Amendment of the Constitution of the United States because of inadequate court appointed counsel. This question was not raised below; therefore, it is not properly before this court, Maryland Rule 1085. We have repeatedly invoked this Rule in similar cases because, among other reasons, counsel has had no opportunity to defend himself.
Judgment affirmed.